SAME CASE ON A RE-HEARING.
Voorihes, J.
In refusing a re-hearing wo will briefly add, that it is not unusual to endorse promissory notes containing blanks to be afterwards filled up, so as to make the party an endorser. In all such cases, as against him, the note is to be treated exactly as if it had been filled up before he endorsed it, and he will be bound accordingly.
5 Cranch, 142; 4 Mass. R., 45, 55 ; 7 Cowen’s R., 336.
It is, therefore, ordered, adjudged and decreed, that the re-hearing prayed for in this caso be refused.